DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 9/03/21 in which claims 2-20 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 2-6, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2019/0306107 to Galbraith et al.

a. 	As per claim 2, Galbraith et al teaches a method, comprising: providing a configuration interface to an enterprise (See paragraph [0038]); receiving a service selection for a backend service provided by the enterprise through the configuration interface (See paragraph [0005 and 0036]), ; linking an Application Programming Interface (API) to the backend service (See paragraph [0056]); obtaining transactional, customer, and metric data from the backend service using the API (See paragraph [0056 and 0097]); receiving a messaging platform identifier for a messaging platform and receiving an account associated with the enterprise with the messaging platform (See paragraph [068 and 0074]); configuring an automated bot to monitor the account of the enterprise on the messaging platform to provide the service on behalf of the enterprise (See paragraph [0046]);  sessions and provide the service by translating customer interactions into API calls sent to the backend service through the API and processed by the backend service (See paragraph [0005, 002, 0054 and 0132]).  
b.	As per claim 3, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches wherein receiving a messaging platform further includes receiving one or more modes of interaction that the enterprise wants the automated bot to support when providing the service through the interface (See paragraph [0038, 0054 and 0067]).  

c. 	As per claim 4, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches wherein receiving the one or more modes of the interaction further includes receiving two modes of interaction for natural language dialogues and for natural language voice dialogues through the interface (See paragraph [0005 and 0139]).

d.	As per claim 5, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches wherein receiving the two modes of interaction further includes receiving spoken language selections for each of the two modes of interaction that the automated bot is configured to support through the interface (See paragraph [0139]).  

e. 	AS per claim 6, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches processing the automated bot as a frontend interface to provide the service of the backend service over the messaging platform (See paragraph [0038 and 0068]).  

f. 	AS per claim 12, Galbraith et al teaches a method, comprising: deploying an automated bot to monitor a messaging platform for an enterprise (See paragraph [0011]); engaging, by the automated bot, a customer over the messaging platform in a chat session using natural language (See paragraph [0038 and 0068]); detecting, by the automated bot and during the chat session, a transaction desired by the customer with the enterprise (See paragraph [0113 and 0122]); and translating, by the automated bot, details of the transaction into Application Programming Interface (API) calls recognized by a backend online transaction service of the enterprise and sending the API calls to the backend online transaction service for processing (See paragraph [0068, 0115], At 408, the incoming message may be converted to a platform-agnostic format or a standard serialized format normalizing the message for use by downstream components. Some examples of standard serialized format may include JavaScript Object Notation (JSON) format, etc,).

g. 	As per claims 11 and 13, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches wherein deploying further includes translating responses received from the backend service through the API into natural language and communicating the responses to the customers during the chat sessions (See paragraph [0009 and 0132]).  

h. 	As per claim 15, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches capturing, by the automated bot, metrics for the chat session and using the API calls to communicate the metrics to the backend service of the enterprise (See paragraph [0115]).  

i. 	As per claim 16, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches wherein engaging further includes establishing, by the automated bot, the chat session as a natural language text-based session with the customer (See paragraph [0046-0048]).

j.	AS per claim 17, Galbraith et al teaches the claimed invention as described above.  Furthermore, Galbraith et al teaches wherein engaging further includes establishing, by the automated bot, the chat session as a natural language voice-based session with the customer (See paragraph [0046]).  

k. 	As per claim 18, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein detecting further includes identifying, by the automated bot, the transaction as an intention communicated by the user through natural language during the session (See paragraph [0046-0048 and 0132]). 

l. 	As per claim 20, Galbraith et al teaches a system, comprising: a cloud-based server comprising a processor and a non-transitory computer- readable storage medium; the non-transitory computer-readable storage medium comprising executable instructions; the executable instructions when executed by the processor from the non- transitory computer-readable storage medium cause the processor to perform operations comprising: interacting with an enterprise to provide a frontend interface to a backend service provided by the enterprise (See paragraph [0038 and 0068]); configuring an automated bot to provide the frontend interface over a messaging platform (See paragraph [0038 and 0068]); and deploying the automated bot to the messaging platform to engage customers in natural language conversations and provide the backend service to the customer on behalf of the enterprise through the natural language conversations that are dynamically translated by the automated bot and provided to the backend service for processing (See paragraph [0068, 0115], At 408, the incoming message may be converted to a platform-agnostic format or a standard serialized format normalizing the message for use by downstream components. Some examples of standard serialized format may include JavaScript Object Notation (JSON) format, etc,).


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306107 to Galbraith et al in view of WO 2014/070467 to Tuchman et al.
a. 	As per claim 7, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein deploying further includes engaging, by the automated bot, a particular customer in a particular chat session to enroll in a loyalty program of the enterprise through the backend service.  
	Tuchman teaches wherein deploying further includes engaging, by the automated bot, a particular customer in a particular chat session to enroll in a loyalty program of the enterprise through the backend service (See paragraph [0102 and 0123]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

b.	As per claim 8, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein deploying further includes engaging, by the automated bot, a particular customer in a particular chat session to perform a loyalty transaction with the enterprise through the backend service.  
	Tuchman teaches wherein deploying further includes engaging, by the automated bot, a particular customer in a particular chat session to perform a loyalty transaction with the enterprise through the backend service (See paragraph [0102 and 0123]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

5.	Claims 9-10, 14, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0306107 to Galbraith et al in view of WO 2012/142342 to Tuchman et al.
a. 	As per claim 9, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein deploying further includes, engaging, by the automated bot, a particular customer in a particular chat session to perform a purchase transaction with the enterprise through the backend service.  
	Tuchman et al teaches wherein deploying further includes, engaging, by the automated bot, a particular customer in a particular chat session to perform a purchase transaction with the enterprise through the backend service (See paragraph [0183]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

b.	AS per claim 10, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein deploying further includes, engaging, by the automated bot, a particular customer in a particular chat session to place a food order with the enterprise through the backend service.  
	Tuchman teaches wherein deploying further includes, engaging, by the automated bot, a particular customer in a particular chat session to place a food order with the enterprise through the backend service (See paragraph [0167]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

c. 	As per claim 14, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach processing the automated bot for the backend service to provide on behalf of the enterprise a transaction service, a loyalty service, a customer service, an order service, a payment service, and a reservation service through the messaging platform.  
	Tuchman teaches processing the automated bot for the backend service to provide on behalf of the enterprise a transaction service, a loyalty service (See paragraph [0068, 0072]), a customer service (See paragraph [0056 and 0116]), an order service (See paragraph [0086]), a payment service (See paragraph [0083]), and a reservation service through the messaging platform (See paragraph [0123,0126]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

d. 	As per claim 19, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein identifying further includes identifying, by the automated bot, an item or an order along with item or order details that are associated with the intention.  
	Tuchman teaches wherein identifying further includes identifying, by the automated bot, an item or an order along with item or order details that are associated with the intention (See paragraph [0086]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

e. 	As per claim 21, Galbraith et al teaches the claimed invention as described above.  However, Galbraith et al fails to teach wherein the backend service is an order service, a loyalty service, a reservation service, a financial service, or a purchase transaction service, and wherein the messaging platform is a social media platform.  
	Tuchman teaches wherein the backend service is an order service, a loyalty service, a reservation service, a financial service, or a purchase transaction service, and wherein the messaging platform is a social media platform (See paragraph [0063, 0068 and 0072]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Tuchman et al in the claimed invention of Galbraith et al in order to attract potential customers to the enterprises.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Publication No. 2011/0038367 to Landers et al teaches automated communications response system.
	U.S. Publication No. 2012/0041903 to Beilby et al teaches chatbots.
	U.S. Publication No. 2012/0072559 to Alzamil teaches text-based system for exchanging commands between devices.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444